Citation Nr: 1137886	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a skin disorder of the hands, to include as secondary to a service-connected disability.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected type 2 diabetes mellitus prior to November 30, 2005.

3.  Entitlement to an evaluation greater than 40 percent for type 2 diabetes mellitus beginning November 30, 2005.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to August 1966.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from October 2003 and February 2004 rating decisions of the RO.

In May 2008, the Board remanded the issues of an increased evaluation for the service-connected peripheral neuropathy of the lower extremities for the issuance of a Statement of the Case (SOC).  The SOC was issued in July 2009.  To date, the Veteran has not perfected his appeal as to these issues.

When this case was most recently before the Board in October 2009, it was remanded for further development.  

While the case was in remand status, service connection for diabetic dermopathy of the lower extremities was granted, effective on July 7, 2003.  The RO also granted service connection for bilateral diabetic retinopathy, effective on November 16, 2009.

The issue of service connection for a skin disorder of the hands, to include as secondary to a service-connected disability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  Prior to May 10, 2005, the service-connected type 2 diabetes mellitus is not shown to have been manifested by more than diabetes requiring insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  

3.  Beginning on and after May on 10, 2005, the service-connected type 2 diabetes mellitus is shown to have been productive of a disability picture that more closely resembled that of symptoms requiring the use of insulin, restricted diet and regulation of activities; however, neither episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year nor twice a month visits to a diabetic care provider is demonstrated at any time during the period of the appeal in this case.  



CONCLUSIONS OF LAW

1.  Prior to May 10, 2005, the criteria for the assignment of an initial evaluation in excess of 20 percent for the service-connected type 2 diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, including Diagnostic Code 7913 
(2011).  

2.  Beginning on May 10, 2005, the criteria for the assignment of a rating of 40 percent, but no more for the service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  

There has been no allegation of prejudice with regard to the notice in this case; hence, further VCAA notice is not required with regard to the initial rating.  The Veteran received VCAA notice in August 2003.    

VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private and VA records.  Additionally, the Veteran has been provided necessary VA examinations.

The Board acknowledges that the Veteran reported receiving benefits from the Social Security Administration (SSA) during the November 2009 VA examination.  Documentation in the file notes that the Veteran's wife is receiving benefits from SSA.  The Veteran has not stated that he is receiving disability SSA benefits pertinent to his claim.  In September 2009, the Veteran submitted an SSOC Notice Response stating that he had no other information or evidence to submit.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


II.  Laws and Regulations

The Veteran is seeking a higher initial rating for the service-connected type 2 diabetes mellitus.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide a no percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.    

Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


III.  Analysis

The service-connected type 2 diabetes mellitus is currently evaluated as 20 percent disabling prior to November 30, 2005 and 40 percent disabling beginning on November 30, 2005.

Evaluations of diabetes mellitus are assigned under the provision of 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  The rating criteria are as follows:  

A 10 percent evaluation is assigned in cases manageable by restricted diet only.  

A 20 percent evaluation is assigned in cases requiring insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is assigned in cases requiring insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

The highest evaluation, 100 percent, is assigned in cases requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.


Prior to May 10, 2005

The pertinent evidence demonstrates that the Veteran was diagnosed with diabetes mellitus in 1984.  He was maintained on oral hypoglycemic agents.  His private physician stressed dietary control of his diabetes in an August 2000 treatment record.   In March 2001, the Veteran was prescribed Glucophage and diagnosed with insulin dependent diabetes mellitus.  

In September 2003, the Veteran was afforded a VA examination and reported having no hypoglycemic or hyperglycemic complications from diabetes.  He denied retinal problems or sensory polyneuropathy.  The examiner found that the Veteran's diabetes mellitus was under suboptimal control as manifested by his hemoglobin A1c levels which were above normal levels.  He did not have significant neurological complications from his diabetes mellitus.  

In a May 10, 2005 private treatment record, the Veteran reported having bilateral extremity numbness and pain.  Specifically, he reported having numbness in his feet as well as stiffness in his ankles with increased discomfort of the left lower extremity.  The private physician found diminished sensation in his feet.  The physician concluded that the Veteran likely had peripheral neuropathy.  

In an August 2005 VA treatment record, the Veteran reported numbness, paresthesia and sharp jabbing pinprick-like sensations in his feet and legs.  He was hesitant to use a cane at work because he was afraid he would get fired.  He was diagnosed with advanced polysensorineuropathy with complaints of numbness, tingling, dysesthesia and occasional causalgia.  

A September 2005 VA treatment record noted that the Veteran had a wide based gait.

The Veteran's private physician wrote a letter on November 30, 2005 stating that the Veteran had poorly controlled type 2 diabetes that was treated with short-acting and long-acting insulin.  He was on a restricted diet and needed to have regulation of activities.  

The RO assigned an evaluation of 40 percent beginning on November 30, 2005.

The Board finds that the Veteran is first to have experienced regulation of activities prior to this date due to his peripheral neuropathy secondary to his diabetes mellitus.  As indicated, in a May 10, 2005 private treatment record, the private physician found diminished sensation about his feet.  

Accordingly, on this record, the Board finds that the service-connected disability picture more nearly approximated the criteria for a rating of 40 percent beginning on May 10, 2005.  

In comparing the Veteran's symptoms since the award of service connection, as noted, to the rating criteria, the Board finds that the service-connected type 2 diabetes mellitus does not meet the criteria for assignment of the next higher, 40 percent, rating until May 10, 2005.

The Veteran required insulin and a restricted diet, but there is no indication of regulation of activities, as required for a 40 percent evaluation for the period prior to May 10, 2005.  See 38 C.F.R. § 4.119, DC 7913.  

For these reasons, the Board finds that a higher evaluation is warranted beginning May 10, 2005 but not earlier.  


Period beginning May 10, 2005.

Although the Board finds that a 40 percent evaluation is warranted for the Veteran's diabetes beginning on May 10, 2005, the Board finds that a rating in excess of a 40 percent evaluation is warranted at any time during the period of the appeal.

Although the Veteran's diabetes mellitus has required insulin, restricted diet and regulation of activities beginning May 10, 2005, the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

The August 2007 VA examination report noted no ketoacidosis or hypoglycemic reactions or hospitalizations for ketoacidosis or hypoglycemic reactions.  He also was noted to visit his diabetic care provider every three months.  The November 2009 VA examination report also noted no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  He only saw his primary care physician every three months for routine visits and not for ketoacidosis or hypoglycemic reactions or more serious manifestations.  

An evaluation of 60 percent under Diagnostic Code 7913 also provides for consideration of complications that would not be compensable if separately evaluated.  The Veteran's peripheral neuropathy of his left and right lower extremities, secondary to his diabetes mellitus, have been service-connected and separately evaluated.  A 30 percent evaluation has been assigned for the right lower extremity and 30 percent evaluation has been assigned for the left lower extremity beginning in March 2007.  

The Veteran has also been diagnosed with diabetic retinopathy.  An April 2011 VA eye examination report noted diagnoses of diabetic retinopathy, mild cataracts and refractive error with presbyopia.  The examiner found that his visual acuity was 20/20.  The Veteran had mild non-proliferative retinopathy in both eyes, which was not affecting his vision.  

The examiner further found that diabetics could have earlier onset of cataracts than the general population and opined that the Veteran's cataracts were as likely as not due to his diabetic status.  The RO granted service-connection for diabetic retinopathy, but assigned a noncompensable evaluation.  

After reviewing the evidence, a rating higher than 40 percent evaluation is not warranted.  As noted, the Veteran has not experienced episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or required twice a month visits to a diabetic care provider.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board finds that the Veteran's type 2 diabetes mellitus does not meet the criteria for assignment of a rating in excess of 40 percent.  


Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  To afford justice in exceptional situations, an extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  However, a referral for extraschedular consideration is not required.  

First, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology in this case.  The Veteran has been granted a total compensation rating based on individual unemployability (TDIU) effective on November 23, 2008.   

The Veteran has not been hospitalized for his diabetes mellitus or related complications.  There is no showing of an unusual or exceptional disability picture that would render the application of the regular schedular standards impractical in this case.  

For these reasons, the Board is not required to remand the Veteran's claims for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating of  40 percent rating, but not higher for the service-connected diabetes mellitus beginning May 10, 2005 is granted, subject to the regulations governing the payments of VA monetary awards.  

An increased evaluation in excess of 20 percent for the service-connected diabetes mellitus for the period, prior to May 10, 2005, is denied.  



REMAND

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). Where the Board's remand orders were not substantially complied with, the Board itself errs in failing to insure compliance. In such situations the Board must remand back to RO for further development.  Id.; Dyment v. West, 13 Vet. App. 141 (1999).

In the present case, the Board previously remanded the Veteran's claims in October 2009 for further evidentiary development of the record.

In the remand, the Board instructed the RO schedule the Veteran for a VA dermatology examination to determine the nature and likely etiology of any current skin condition.  The examiner was asked to discuss the probable etiology of any skin condition diagnosed and render an opinion as to whether it was at least as likely as not that any diagnosed skin condition was related to any in-service manifestions, disease, injury or event (to include herbicide exposure), or is the result of, etiologically related to, or permanently worsened by any service-connected disability, to include diabetes mellitus.

The Veteran was afforded a VA examination in November 2009.  The examiner stated that the etiology of the skin disability was indeterminate; however, he opined that the skin disability was not due to type 2 diabetes mellitus.  He also stated that skin disability was not caused or the result of exposure to dioxin while in Vietnam as evidenced by normal laboratory findings.

The Veteran underwent a VA dermatology examination in July 2011 in compliance with the Board remand.  The July 2011 examiner diagnosed the Veteran with neurogenic dermatitis in the upper extremities.  He opined that it was not likely the result of Agent Orange type 2 diabetes mellitus.  

The VA examiner also diagnosed the Veteran with dermopathy in the lower extremity that was likely related to Agent Orange type 2 diabetes mellitus.  The RO granted service connection for the skin disability of the feet and denied service connection for the skin disability of the Veteran's hands.

The Board finds that neither examination is adequate.  The November 2009 examiner found that the etiology of the Veteran's skin disability was indeterminate and failed to provide a diagnosis of the skin disability, only describing it as lesion on the skin.  

The July 2011 examiner provided a diagnosis, but failed to provide an opinion as to whether the skin disability, neurogenic dermatitis, was at least as likely as not related to any in-service manifestions, disease, injury or event (to include herbicide exposure).  

The service treatment records show that the Veteran received medical attention for rashes.  Although the July 2011 examiner found that neurogenic dermatitis of the upper extremity was not likely a result of diabetes mellitus, he did not provide an opinion as to whether the currently demonstrated neurogenic dermatitis was permanently worsened by any service-connected disability, to include diabetes mellitus.  The Veteran claims that his skin disabilities began when he became diabetic.  

Accordingly, the Board finds that there has not been substantial compliance with its October 2009 remand.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the requested action, the RO also should undertake any other development and provide any indicated notification deemed warranted by VCAA prior to readjudicating the claim.

For these reasons, the remaining claim is REMANDED to the RO for the following action:

1. The RO should take appropriate steps to obtain copies of any treatment records not already associated with the claims file referable to the claimed skin disability.   All records obtained must be associated with the claims file.  

Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The VA examiner who conducted the July 2011 dermatology VA examination should be contacted for an opinion as to the claim skin disorder of the hands.  If he/she is unavailable, another examiner should be asked to provide the opinion.  An examination should be scheduled if necessary.  All necessary special studies or tests should be accomplished.  

It is imperative that the examiner review the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the examination report.  The examiner should summarize the medical history, including the onset and course of any currently diagnosed skin condition(s) of the hands.  The examiner should specifically consider the Veteran's service treatment records indicating treatment of rashes during service.

After examining the Veteran and reviewing the entire record, the examiner is requested to describe each current skin condition and the manifestations thereof.  The examiner should discuss the etiology of the claimed skin condition and render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability of the hands had its clinical onset during service or was caused or aggravated by a service-connected disability, to include diabetes mellitus.

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268 (1998).

4.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all evidence of record.  If any benefit sought remains denied, the RO should furnish a responsive Supplemental Statement of the Case (SSOC) to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


